Citation Nr: 0102865	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-45 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder, and if so, whether service connection is 
warranted.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 40 
percent for service-connected cervical strain with 
degenerative disc disease, on appeal from the initial grant 
of service connection.

6.  Entitlement to a staged disability rating in excess of 10 
percent for service-connected lumbosacral strain with 
degenerative disc disease, from March 9, 1993, to November 6, 
1996.

7.  Entitlement to a staged disability rating in excess of 60 
percent for service-connected lumbosacral strain with 
degenerative disc disease, from November 7, 1996, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1972 and from October 1990 to March 1993.  He also served on 
active duty for training from November 1985 to February 1986.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for a pulmonary disorder, a bilateral foot 
disorder, PTSD, and residuals of a right inguinal hernia and 
granted entitlement to service connection for cervical strain 
with degenerative disc disease and for lumbosacral strain 
with degenerative disc disease, each evaluated as 10 percent 
disabling, effective from March 9, 1993.  

The veteran was notified of the RO's decision by letter dated 
January 13, 1995.  Later that month, he submitted a notice of 
disagreement (NOD) to the RO concerning the claims for 
service connection for a bilateral foot disorder, PTSD, and a 
right inguinal hernia and the ratings assigned for his 
service-connected neck and low back disorders.  A statement 
of the case (SOC) addressing these claims was issued in 
February 1995.  The veteran's testimony presented at his 
personal hearing at the RO in April 1995 is accepted as his 
substantive appeal concerning these claims.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  

The veteran's April 1995 hearing testimony is also accepted 
as an NOD concerning the RO's denial of service connection 
for a pulmonary disorder.  An SOC was issued on October 21, 
1996, and the veteran submitted a substantive appeal to the 
RO on November 7, 1996.

At his April 1995 hearing, the veteran further clarified that 
he was claiming entitlement to service connection for a 
hiatal hernia, as opposed to a right inguinal hernia.  
Service connection for a hiatal hernia was later granted by 
the RO.  See VA rating decision, dated January 2, 1998.  The 
RO's action was a full grant of the benefit sought, and that 
there is no longer an outstanding issue of fact or law 
pertaining to this claim.

In January 1996, a local hearing officer assigned a 20 
percent disability rating for the veteran's service-connected 
cervical spine disorder, effective from March 9, 1993.  
Thereafter, in January 1998 the RO assigned a 40 percent 
disability rating for this disability, effective from March 
9, 1993.  A 60 percent disability rating was also assigned 
for service-connected lumbosacral strain with degenerative 
disc disease, effective from November 7, 1996.

In February 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

All of the claims, with the exception of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for pulmonary and right 
foot disorders, are the subject of the Remand immediately 
following this decision.


FINDINGS OF FACT

1.  By a May 1982 decision, the RO denied service connection 
for pulmonary and right foot disorders.  

2.  The veteran was notified of the decision by letter dated 
May 24, 1982, and he did not disagree with that decision.

3.  Evidence submitted since the May 1982 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
pulmonary and right foot disorders.


CONCLUSIONS OF LAW

1.  The RO's May 1982 denial of service connection for 
pulmonary and right foot disorders is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).  

2.  Evidence submitted since the RO's May 1982 denial of 
service connection for pulmonary and right foot disorders is 
new and material; thus, the requirements to reopen the claims 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
pulmonary and right foot disorders

I.  Factual background

The veteran originally claimed entitlement to service 
connection for pulmonary and right foot disorders in November 
1981.  In conjunction with the claims, the RO obtained his 
service medical records from his first period of active duty 
from January 1968 to March 1972.  

These service medical records showed that on entrance 
examination in November 1968, the veteran denied a history of 
foot trouble.  The examiner diagnosed mild pes planus.  The 
veteran was assigned a physical profile of "1" for his 
lower extremities.  In March and November 1971, the veteran 
was diagnosed as having upper respiratory infections (URIs).  
In August 1971, he was provided a profile allowing him to 
wear soft shoes or shower clogs.  On separation examination 
in March 1972, the veteran denied any pulmonary or foot 
trouble.  Examination of the lungs, chest, and feet was 
negative.  The veteran was again assigned a physical profile 
of "1" for his lower extremities.

The RO also obtained the veteran's post-service medical 
records from the Decatur VA Medical Center (VAMC) dated in 
1981.  In July 1981, he was afforded a VA examination for 
possible exposure to toxic chemicals.  Physical examination, 
including of the lungs and extremities, was normal.  

Upon VA examination in March 1982, the veteran stated that he 
injured his right foot during service while stationed in 
Texas and received treatment.  He did not recall how he 
injured the foot.  He then re-injured his right foot while 
stationed in Vietnam, when a locker fell on it.  He stated 
that x-rays of the foot were negative during service and he 
was advised to wear shower clogs.  He continued to have 
problems with his foot.  The veteran further reported that he 
had a chronic cough that started during active service.  
Physical examination was essentially normal.  X-rays of the 
right foot and chest, as well as pulmonary function tests, 
were normal.  The examiner diagnosed "[r]ight foot 
condition, history of, not found on this examination" and 
[l]ung condition, history of, not found on this 
examination."  

In May 1982, the RO denied entitlement to service connection 
for a pulmonary disorder, including as a result of exposure 
to Agent Orange, and for a right foot disorder.  The veteran 
was notified of the RO's decision and of his appellate rights 
by letter dated May 24, 1982.  He did not appeal.

In June 1982, additional treatment records from the Cleveland 
and Decatur VAMCs dated from 1976 to 1981 were associated 
with the claims folder.  These records showed that the 
veteran was diagnosed as having a viral URI and a cough of 
questionable etiology in April 1977.

The RO obtained the veteran's service medical records from 
his additional periods of service.  Service medical records 
from his period of active duty for training from November 
1985 to February 1986 show that on entrance examination in 
September 1985, he denied any pulmonary or foot trouble.  
Examination of the lungs, chest, and feet was normal.  The 
veteran was assigned a physical profile of "1" for his 
lower extremities and a physical profile of "1" for his 
physical capacity or stamina.  In January and February 1986, 
the veteran was diagnosed as having bronchitis.      

On quadrennial examination in May 1990, the veteran gave a 
history of shortness of breath and foot trouble.  He stated 
that he suffered blunt trauma to his right foot in 1971 and 
had pain in cold weather.  The examiner made a notation of 
shortness of breath, possibly out of shape.  Examination of 
the lungs, chest, and feet was normal. 

The veteran was afforded a VA examination in October 16, 
1990.  Respiratory examination was normal.  Inspection of the 
right foot revealed no significant abnormalities, other than 
first degree pes planus.  There were no plantar calluses or 
hallux valgus.  X-rays of the right foot and chest were 
normal. 

Service medical records show that in February and April 1991, 
the veteran complained of shortness of breath and foot 
trouble.

On medical board evaluation in September 1991, the veteran 
again reported shortness of breath and foot trouble.  He 
stated that he had occasional foot pain with cold weather.  
Examination of the lungs, chest, and feet was normal. 

In October 1991, the veteran was diagnosed as having a URI.  
In November 1991, he stated that he had right foot pain for 
one year.  He was also diagnosed as having a viral syndrome 
in November 1991.  On physical evaluation board (PEB) in 
April 1992, it was determined that there was nothing in his 
records to cause the veteran to be unfit because of his foot.  
The PEB noted that this medical condition probably existed, 
but did not cause the veteran to be unfit.  The veteran was 
diagnosed as having a URI and bronchitis in September 1992.  

On separation examination in March 1993, the veteran gave a 
history of shortness of breath and foot trouble.  Examination 
of the lungs, chest, and feet was normal.  The examiner 
diagnosed questionable chronic obstructive pulmonary disease 
(COPD) and pain in the right foot with cold weather.    

In March 1993, the veteran claimed entitlement to service 
connection for, inter alia, bronchitis and a foot disorder.  
He was afforded a VA general medical examination in September 
1993.  Examination of the feet was normal.  The examiner 
diagnosed COPD and smoker's bronchitis.

The RO obtained the veteran's private and VA treatment 
records and afforded him additional VA examinations.  The 
veteran was diagnosed as having acute bronchitis by Dr. Jimmy 
Graham in March 1995.  VA treatment records show that he was 
diagnosed as having bronchitis in April 1995.  On VA 
examination in April 1996, the veteran was again diagnosed as 
having bronchitis.  



II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
pulmonary and right foot disorders.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  In a May 
1982 rating decision, the RO denied the veteran's claim for 
service connection pulmonary and right foot disorders.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated May 24, 1982.  He did not 
appeal.  Thus, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Although the RO denied entitlement to service connection for 
pulmonary and right foot disorders in the rating decision on 
appeal without considering the preliminary issue of whether 
the veteran had submitted new and material evidence to reopen 
the claims, the Board has jurisdiction to consider the issue 
of whether new and material evidence has been submitted 
because that issue is part of the same "matter" of whether 
the veteran is entitled to service connection for these 
disabilities.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issues on appeal have 
been recharacterized on the first page of this decision.  See 
also Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the veteran is not prejudiced 
by the Board's consideration of the preliminary issue of 
whether new and material evidence has been submitted to 
reopen the claims, as the Board decides this issue in the 
veteran's favor.

Pertinent evidence associated with the claims file since the 
May 1982 RO decision includes medical records showing that 
the veteran suffers from current pulmonary and right foot 
disorders, i.e., pes planus of the right foot, COPD, and 
bronchitis.  This evidence bears directly and substantially 
upon the specific matter under consideration and was not 
considered by the RO in its May 1982 rating decision.  At 
that time, there was no medical evidence that the veteran had 
current pulmonary and right foot disorders.  The VA 
examination conducted in March 1982 showed no current lung or 
right foot disorders.  Therefore, the additional medical 
records are so significant that they must be considered in 
order to fairly decide the merits of these claims.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claims of entitlement to service 
connection for pulmonary and right foot disorders.  In 
addition, the Board finds that additional development by the 
RO is needed before the Board can proceed to adjudicate the 
veteran's claims on the merits.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder is reopened.  To this extent only, the 
appeal is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right foot disorder is reopened.  To this extent only, the 
appeal is granted.


REMAND

Entitlement to service connection for a pulmonary disorder, a 
right foot disorder, a left foot disorder, and PTSD

Entitlement to a disability rating in excess of 40 percent 
for service-connected cervical strain with degenerative disc 
disease, on appeal from the initial grant; Entitlement to a 
staged disability rating in excess of 10 percent for service-
connected lumbosacral strain with degenerative disc disease, 
from March 9, 1993, to November 6, 1996; and Entitlement to a 
staged disability rating in excess of 60 percent for service-
connected lumbosacral strain with degenerative disc disease, 
from November 7, 1996, forward

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Here, review of the claims file shows that the veteran has 
reported receiving relevant private treatment at Grady 
Hospital in 1980; at Suburban Hospital from 1972 to 1974; at 
Southwest Community Hospital and Westend Medical Center 
beginning in 1993; and from Drs. J. Strachan and Graham.  
Accordingly, the RO should make arrangements to obtain these 
records on remand.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(b)).  

Further, the most recent VA outpatient treatment records of 
the veteran associated with the claims folder are dated in 
1995.  He has reported receiving additional treatment since 
that time, including at the Decatur and Tuskegee VAMCs.  He 
is also in receipt of Social Security Administration (SSA) 
disability benefits.  The RO should ensure that all of the 
veteran's VA and SSA records have been associated with the 
claims file.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(c)).  

Given the uncertainty of the exact nature and/or date of 
onset of any current pulmonary and foot disorders, on remand 
the veteran should also be afforded appropriate VA 
examinations to resolve this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(d)). 

With respect to the claim for service connection for PTSD, 
the veteran's reported stressors include seeing a soldier 
killed while cleaning a cannon on an F-4 fighter jet in the 
hanger at Phukat in the Republic of Vietnam in 1971.  He also 
said that the soldier was assigned to the maintenance unit of 
the 12 PAC Air Force, and the incident might have happened in 
Quang Yen or Quang Khe.  One of the veteran's close friends 
was also reportedly killed when his jeep hit a landmine on 
the perimeter of Phukat during the summer of 1971.  He did 
not see his friend get killed, but saw the remnants of the 
jeep.  The veteran indicated that he might have his friend's 
name at his mother's house.  He further reported that he 
served on guard duty and made money runs and experienced 
mortar and rocket attacks and came under small arms fire.

In order to assure that the evaluation of the claim is fully 
informed, the RO should attempt to verify the veteran's 
alleged stressors.  The veteran has provided some details for 
the alleged stressors, and the RO should also give him an 
opportunity to provide additional details regarding these 
events.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful events, and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statements he 
has submitted, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  The RO should also inform 
the veteran of the need to submit independent evidence 
verifying his stressors and allow him an appropriate 
opportunity to submit such evidence.

It will also be necessary to obtain an additional VA 
examination in this case.  There is conflicting medical 
evidence concerning a diagnosis of PTSD.  Additional 
psychological testing was recommended in October 1993, and VA 
examination should be conducted with the benefit of review of 
the claims folder and additional psychological testing.  
Therefore, after attempts are made to corroborate the 
veteran's reported stressors, he should be examined to 
determine whether he has PTSD.  If a PTSD diagnosis is 
warranted, the examiner is asked to identify the established 
in-service stressor, if any, considered sufficient to produce 
PTSD.  The examiner should also state whether there is a link 
between the veteran's current psychiatric symptomatology and 
any established in-service stressor.

Finally, concerning the claims for higher ratings for neck 
and low back disorders, to ensure that the duty to assist the 
veteran has been fulfilled, the veteran should be afforded a 
VA examination after all his treatment records have been 
obtained, and the examiner should be provided access to the 
claims file.  Because this appeal is from the initial ratings 
assigned to the disabilities upon awarding service 
connection, consistent with the facts found, the ratings may 
be higher or lower for segments of the time under review on 
appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since these claims are on 
appeal from the initial ratings assigned from 1993, all 
evidence from 1993 to the present must be considered in 
determining the appropriate ratings, including in "staged 
ratings" for the veteran's neck and low back disorders.  

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  Ask the veteran for the approximate 
dates of all VA treatment, and the names 
of all VA hospitals or outpatient clinics 
at which he has received treatment for 
pulmonary, foot, neck, and low back 
disorders and PTSD.  Obtain and associate 
with the file all VA treatment records of 
the veteran of which he provides notice, 
including from the Decatur and Tuskegee 
VAMCs dated since 1995.  All records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

2.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all private medical 
providers who have diagnosed or treated 
him for pulmonary, foot, neck, and back 
disorders and PTSD.  The Board is 
particularly interested in treatment 
received at Grady Hospital in 1980; at 
Suburban Hospital from 1972 to 1974; at 
Southwest Community Hospital and Westend 
Medical Center beginning in 1993; and 
from Drs. J. Strachan and Graham.  Ask 
the veteran to provide an appropriate 
release for each care provider.  Request 
from each provider so identified copies 
of all treatment records for the veteran 
that are adequately identified.  
Associate all responses with the claims 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may obtain and submit 
the records himself.  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The request should include all 
the records from the SSA that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If any of these records are duplicates of 
those already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

4.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

5.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

6.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

7.  Subsequently, schedule the veteran for 
a complete and thorough VA psychiatric 
examination in order to determine whether 
he has PTSD.  Prior to conducting the 
examination, the examiner should be given 
a copy of this remand and the veteran's 
claims folder and should review the 
veteran's medical history, and the RO's 
memorandum detailing which stressors have 
been verified for purposes of this claim.  
The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation is to be accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

8.  Afford the veteran an appropriate VA 
examination in order to determine the 
exact nature of any left and right foot 
disorders.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed. 

The examiner should identify all right and 
left foot disorders found on examination.  
The examiner should also express an opinion 
as to whether or not the veteran's pes planus 
noted at the time of entry onto active duty 
in November 1968 underwent a permanent 
increase in severity beyond its normal 
progression during service from November 1968 
to March 1972, November 1985 to February 
1986, or October 1990 to March 1993.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

9.  Afford the veteran an appropriate VA 
examination in order to determine the 
date of onset of any pulmonary disorder.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All tests deemed necessary by the 
examiner are to be performed. 

The examiner should specifically express an 
opinion as to the date of onset and etiology 
of the veteran's pulmonary disorder.  
Specifically, the examiner is asked to 
determine whether it is as least as likely as 
not that the condition had its onset during 
active service from November 1968 to March 
1972, November 1985 to February 1986, or 
October 1990 to March 1993, or is related to 
any in-service disease or injury.  

If the condition had its onset prior to 
service from November 1985 to February 1986 
or October 1990 to March 1993, did it undergo 
a permanent increase in severity beyond its 
normal progression during either of these 
periods of service?  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

10.  Schedule the veteran for 
appropriate VA examination of the 
cervical and lumbar spine.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected cervical strain with 
degenerative disc disease and 
lumbosacral strain with degenerative 
disc disease.  

The examiner should note the range of 
motion for the cervical and lumbar spine 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the cervical or lumbar spine is 
used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

11.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
  
12.  Readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  With respect to 
the claims for higher disability ratings 
for the veteran's service-connected neck 
and low back disorders, review the 
evidence of record at the time of the 
1995 rating decision that was considered 
in assigning the original disability 
ratings for the veteran's disabilities, 
then consider all the evidence of record 
to determine whether the facts show that 
he was entitled to a higher disability 
rating for either of these condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

13.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



